Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the overcoating extends over the cavity, wherein the cavity is free of material of the overcoating as set forth in the claimed combination.
Kierey et al (US 2011/0051267 A1) discloses an optical element (Fig. 1) comprising:
a substrate (1);
an overcoating (2) on a first surface of the substrate;
a cavity (6)  configured to receive a fluid; and 
a reflective layer (4) comprising an optically effective surface; wherein
	the cavity (6) is near the first surface of the substrate and the reflective layer (4) is on the surface of the overcoating (2) that faces away from the substrate (1).
However, Kierey et al does not the overcoating that extends over the cavity as set forth in the claimed combination, instead the substrate extends over the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/6/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872